DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
"an airflow routing and governing system" recited in claims 1 and 4 is not identified in the drawings with a reference number and a line.  Therefore, it is not clear what this system is.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “72” has been used to designate both electrical lead passageways and electrical leads.  
"an internal cylindrical channel" recited in claim 16, line 5 is not identified in the drawings with a reference number and a line.  Therefore, it is not clear what this channel is and where this channel is located.  
"an exterior housing hole" and "an interior chassis hole" are not identified in the drawings with corresponding numbers and lines.  In the drawings, it seems that the reference number "111" is being used to designate the integrated locating pin and fresh air intake tube, the exterior housing hole, and the interior chassis hole.  Three different elements should be designated with three different reference numbers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PORTABLE VAPORIZER HAVING AN AIRFLOW ROUTING/GOVERNING SYSTEM THAT IS A RECYCLABLE VAPORIZER.

The disclosure is objected to because of the following informalities: 
Paragraph [0048], line 6, the first occurring abbreviation "IC" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Paragraph [0048], line 7, the examiner suggests the applicant to change "airflow routing gasket for airflow sensor 50" to -- airflow routing gasket 50 for airflow sensor -- because it seems that the reference number "50" is for identifying the airflow routing gasket and not for identifying the airflow sensor.  The examiner advises the applicant to make the proper correction throughout the entire specification.  
Paragraph [0051], line 1, the examiner suggests the applicant to change "a locking mouthpiece" to -- a locking mouthpiece 30 --.
Paragraph [0052], line 3, the examiner suggests the applicant to change "slots for locking mouthpiece thangs 21" to -- slots 21 for locking mouthpiece tangs 31 -- because the reference number 31 is for the locking mouthpiece tangs and it seems that the reference number 21 is for the slots.
Paragraph [0056], line 5, the examiner suggests the applicant to change "pushing 111" to -- pushing the integrated locating pin and fresh air intake tube 111 --.
Paragraph [0057], line 4, the examiner suggests the applicant to change "A secondary routing aperture 65" to -- A secondary airflow routing aperture 65 --.  The examiner suggests the applicant to use the same terminology consistently with the same reference number throughout the specification for clear understanding.  
Paragraph [0062], line 3, the first occurring abbreviation "an LED" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Paragraph [0071], line 4, the examiner suggests the applicant to change "The mouthpiece 30" to -- The locking mouthpiece 30 --.
Paragraph [0081], line 5, the examiner suggests the applicant to change "channel 23" to -- electronics well 23 -- because Paragraph [0080], line 3 describes, "electronics well 23".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify 35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is simply listing the vaporizer having components an airflow routing and governing system, a locking mouthpiece, and an integrated locating pin and fresh air intake tube without reciting how these components are structurally related with each other.
Claims 1-5 simply recite, "an airflow routing and governing system" without reciting what make up this system and how this system routes and governs the airflow. 
Claim 3 recites a label describing vaporizable contents without reciting how this label describing vaporizable contents is structurally related with all the components recited in claim 1.  
Claim 4 also recites three components of the vaporizer without reciting structural relationship between the three components. 
Claim 7 does not recite how the exterior housing and the interior chassis are structurally related with the airflow sensor routing gasket, the airflow, the integrated airflow sensor and the IC assembly and the airflow routing/governing gasket.
Claim 7 recites the limitation "the airflow" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 does not recite where this airflow comes form.  
Claim 7 recites the limitation "the integrated airflow sensor and an IC assembly" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the airflow routing/governing gasket" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 4 recites, "an airflow sensor routing gasket", but lines 5-6 recite, "the airflow routing/governing gasket".  It is not clear whether these two gaskets are the same gasket or two different gaskets.  
Claim 8 recites, "an airflow routing/governing gasket".  It is not clear whether the gasket of claim 8 is the same or different from the airflow routing/governing gasket recited in claim 7.  Also, the gasket of claim 8 does not have any structural relationship with all the components recited in claim 7.  
Claim 9, line 2 recites, "electrical leads", but claim 9 does not recite where these electrical leads come from.  Line 2 also recites, "a secondary routing aperture".  It is not clear the vaporizer can have the secondary routing aperture without "a first or primary routing aperture".  
Claim 9, line 3 recites, "the airflow routing gasket".  It is not clear which gasket that this gasket is referring to in view of claims 7 and 8 because claims 7 and 8 recite at least three different gaskets, "an airflow sensor routing gasket", "the airflow routing/governing gasket", and "an airflow routing/governing gasket".  
In claim 9, it is not clear how the two of the apertures and the electrical leads are structurally related with the secondary routing apertures, the airflow routing gasket, and the airflow sensor.  Also, it is not clear where the airflow routing gasket and the airflow sensor come from and how they are structurally related with the exterior housing and the interior chassis recited in claim 7.
Claim 9, line 3 recites, "an airflow sensor".  While the present specification described various gaskets, the present specification never specifically described the airflow sensor and never designated with a reference number, it is not clear which component in the drawings is the airflow sensor.
Claim 10 recites the limitation "the internal components" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear where the internal components come from and what make up the internal components.  
Claim 10, line 3 recites, "an airflow sensor/IC assembly".  However, claim 7, lines 4-5 also recite, "the integrated airflow sensor and an IC assembly".  It is not clear whether the assembly of claim 10 is the same or different from the assembly of claim 7.  
Claim 12 recites the limitation "the interior chassis arms" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 12 should be depended on claim 11 instead of claim 7 because while claim 11 recites, "flexible interior chassis arms" for the first time, claim 7 does not recite "interior chassis arms".  
Claim 13 is simply reciting, "a label describing vaporizable contents" without reciting how this component of claim 13 is structurally related with all the components recited in claim 7.  
Claim 14, line 1 recites, "the label is inset into a well".  It is not clear what this well is and where this well comes from.  Also, because the location of the well is not clearly defined, it is not clear how inserting the label into the well allow the exterior surface of the label to be flushed with the exterior housing at the exterior housing bottom edge.  
Claim 15 is depended on claim 15 itself.  Also, claim 15 is simply listing a pull tab and a battery without reciting how the pull tab and the battery are structurally related with all other components of the vaporizer recited in the previous claims.  
Claim 16, lines 5-9, recite, "a battery well, an internal cylindrical channel, interior chassis hole, and flexible interior chassis arms".  However, claim 16 does not recite how all these components are structurally related with each other.  Also, because the internal cylindrical channel and the interior chassis hole are not identified in the drawings with corresponding reference numbers, it is not clear where the internal cylindrical channel and the interior chassis hole are located and structurally related with all the components. 
In Claim 23, it is not clear what are recyclable component parts that make up the vaporizer.  Also, claim 23 recites that household items are used to disassemble the vaporizer.  However, it is not clear which household item or items can be used for disassembling since a house has so many different sizes and shaped items.  Lastly, claim 23 only recites, "an interior chassis".  If the vaporizer has the interior chassis, the vaporizer must have an exterior chassis or some type of exterior component for holding the interior chassis.  Therefore, it is not clear whether the vaporizer of claim 23 has an exterior component or not.  Is it only the interior chassis being recyclable?

Claim 24 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  Each claim begins with a capital letter and ends with a period.  See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C 1995).  Claim 24 contains two sentences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831